Wagner, Judge,
delivered the opinion of the court.
The defendant was convicted of petit larceny, and the only point now relied upon in this court is, that no instructions were given by the court. In the State vs. Mathews (20 Mo., 55) it was expressly adjudged, that it is the duty of the court in all criminal cases to instruct the jury, as to the law; that if the instructions offered are objectionable, the court should proceed to give such as the law requires. Aside from this being binding authority, we think it is sustained by good reason. Juries should not be allowed to guess at the law in such cases. The court should instruct them as to their duties and as to the law in the case. Reversed and remanded. All the judges concur, except Judge'Vories, who is absent.